Citation Nr: 0618871	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  99-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a higher disability rating for 
degenerative disc disease of the cervical spine, initially 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a December 1998 rating decision 
of the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The case was remanded by the Board in January 2001, May 2004, 
and October 2005.

The issue of assignment of a higher evaluation for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran does not have a currently diagnosed right 
shoulder disability.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by letters sent to the appellant in May 
and November 2004.  

Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  

The veteran claims to have a right shoulder disability as a 
result of an in-service injury.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
However, the record does not support a conclusion that the 
veteran has a current right shoulder disability.  Without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  Although the veteran reports an inservice 
injury of the right shoulder, the service medical records do 
not show any complaints, findings or diagnoses regarding a 
right shoulder disability.  Further, the report of a March 
1992 examination conducted in conjunction with a Workman's 
Compensation claim shows that the veteran denied previous 
injury to the shoulder. 

VA outpatient records dated in March 1997 show diagnostic 
assessments of chronic right upper extremity pain and 
paresthesia; however, examination and electrodiagnostic 
testing failed to find any evidence of a right shoulder 
disability.  While the veteran reports right shoulder pain, 
such complaints are not the equivalent of a disability due to 
disease or injury.  A complaint of pain is not a disability 
due to disease or injury.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"). 

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of a 
right shoulder disability.  VA electromyographic (EMG) 
studies were conducted as late as April 2000 with no evidence 
of a right shoulder disability.  A VA examination was 
conducted in November 2005.  The examiner reported that the 
veteran did not have a right shoulder disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disability.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

In February 2006, the RO notified the veteran of the grant of 
service connection for degenerative disc disease of the 
cervical spine.  The RO assigned a 10 percent rating.  In 
February 2006, the veteran indicated disagreement with the 10 
percent rating.  The RO has not had a chance to issue a 
statement of the case (SOC).  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:


The RO should issue a SOC with respect to 
the higher rating for degenerative disc 
disease of the cervical spine.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this disability 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


